DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over ZANZIG et al. (U.S. Publication No. 2008/0149248, hereinafter ZANZIG) in view of OKAMURA et al. (U.S. Patent No. 6,130,277). 
Regarding claims 1-3 and 5, ZANZIG teaches a pneumatic tire having a rubber sidewall wherein the sidewall layer comprises, based upon parts by weight per 100 parts by weight rubber (phr):
 (1) conjugated diene-based elastomers comprises of:
(a) about 40 to about 80 phr of cis 1,4-polyisoprene rubber, preferably natural rubber, (b) about 20 to about 60 of cis 1,4-polybutadiene rubber, (c) optionally from zero to 30  phr of styrene butadiene copolymer rubber; 
(2) about 55 to about 80 phr reinforcing filler wherein about (b) about 10 to about 70 phr of synthetic amorphous precipitated silica [0060-0069]. 
However, ZANZIG does not teach an ether ester compound having HLB of 10 or less represented by the formula (1). 
In the same field of endeavor of pneumatic tires, OKAMURA teaches a rubber composition and a pneumatic tire using the same for its tread part, wherein the rubber composition comprises natural rubber and/or diene base synthetic rubber, white filler, and further comprises a polyoxyalkylene glycol compound (anti-static agent) represented by the following formula (II): 

    PNG
    media_image1.png
    54
    208
    media_image1.png
    Greyscale

Wherein R3 represent a linear or branched saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms or an aryl group; R4 represent a hydrogen atom, a linear or branched, saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms, or an aryl group; R2 is a methylene, ethylene, propylene or tetramethylene group, and all R2’s may be the same or different; and n is an integer of 100 or less (Abstract; Col. 2, lines 8-35). Preferably, R2 in the polyoxyalkylene glycol compound represented by formula (II) is an ethylene group, and R3 preferably is an alkyl group having 7 to 17 carbon atoms, R4 is preferably a hydrogen atom or an alkyl group having 7 to 17 carbon atoms (Col. 5, lines 24-34).  Note: ethylene has 2 carbon atoms and propylene has 3 carbon atoms. The amount of anti-static agent (polyoxyalkylene compound) is in the amount of 0.5 to 10 parts by weight of the rubber component (Col. 5, lines 35-39).
The diene base synthetic rubber includes styrene butadiene rubber (SBR), butadiene, and etc. (Col. 3, lines 35-39) and the white filler includes silica (Col. 3, lines 42-48). 
When R2 is ethylene group, R4 is saturated or unsaturated aliphatic hydrocarbon group having 17 carbon atoms, R3 is an alkyl group having 17 carbon atoms, and n is 5 has a calculated HLB of 6. Therefore, formula (II) would satisfy the clam limitations of the present invention. 
Given ZANZIG teaches a rubber composition for pneumatic tires, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the antistatic agent of OKAMURA with the rubber composition of ZANZIG for the benefit of providing antistatic properties in tire compositions as a taught by OKAMURA. 
Furthermore, OKAMURA teaches formula (II) comprising the claimed limitations, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
With regard to the claim limitations, “60 mass% or more of (R3O)n comprises an oxyethylene group,” OKAMURA is silent to the amount of oxyethylene group, however, the examiner takes the position that 100% of oxyethylene group is present which satisfies the claimed invention.
With regard to the claim limitations, “wherein the pneumatic tire is winter tire,” ZANZIG and OKAMURA teaches the rubber composition for pneumatic tire. The term “winter” is intended use and ZANZIG and OKAMURA’s pneumatic tire is capable of being used in the winter.  Even though ZANZIG and OKAMURA do not teach the pneumatic tire is a winter tire use of his composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex Parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393.
Regarding claims 8 and 13-15, the combined disclosures of ZANZIG and OKAMURA teaches the present invention, see paragraphs 5-10 above. More specifically, OKAMURA teaches formula (II) 

    PNG
    media_image1.png
    54
    208
    media_image1.png
    Greyscale

Wherein R3 represent a linear or branched saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms or an aryl group; R4 represent a hydrogen atom, a linear or branched, saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms, or an aryl group; R2 is a methylene, ethylene, propylene or tetramethylene group, and all R2’s may be the same or different; and n is an integer of 100 or less (Abstract; Col. 2, lines 8-35). Preferably, R2 in the polyoxyalkylene glycol compound represented by formula (II) is an ethylene group, and R3 preferably is an alkyl group having 7 to 17 carbon atoms, R4 is preferably a hydrogen atom or an alkyl group having 7 to 17 carbon atoms (Col. 5, lines 24-34).  Note: ethylene has 2 carbon atoms and propylene has 3 carbon atoms. The amount of anti-static agent (polyoxyalkylene compound) is in the amount of 0.5 to 10 parts by weight of the rubber component (Col. 5, lines 35-39).
When R2 is ethylene group, R4 is saturated or unsaturated aliphatic hydrocarbon group having 17 carbon atoms, R3 is an alkyl group having 17 carbon atoms, and n is 5 has a calculated HLB of 6 which satisfies the claimed limitations.
With regard to the claim limitations, “n is 2 to 15,” given OKAMURA teaches n is an integer of 100 or less. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claims 9-11, the combined disclosures of ZANZIG and OKAMURA teaches the present invention, see paragraphs 5-10 above. More specifically, OKAMURA teaches formula (II) 

    PNG
    media_image1.png
    54
    208
    media_image1.png
    Greyscale

Wherein R3 represent a linear or branched saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms or an aryl group; R4 represent a linear or branched, saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms; R2 is a methylene, ethylene, propylene or tetramethylene group, and all R2’s may be the same or different; and n is an integer of 100 or less (Abstract; Col. 2, lines 8-35). Preferably, R2 in the polyoxyalkylene glycol compound represented by formula (II) is an ethylene group, and R3 preferably is an alkyl group having 7 to 17 carbon atoms, R4 is preferably a hydrogen atom or an alkyl group having 7 to 17 carbon atoms (Col. 5, lines 24-34).  
With regard to the claim limitations, “wherein the number of carbon atoms of the hydrocarbon group is 5 to 25 (claim 9), 8 to 22 (claim 10), and 10 to 20 (claim 11),” given OKAMURA teaches R3 preferably is an alkyl group having 7 to 17 carbon atoms and R4 is preferably a hydrogen atom or an alkyl group having 7 to 17 carbon atoms. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claims 12, the combined disclosures of ZANZIG and OKAMURA teaches the present invention, see paragraphs 5-10 above. More specifically, OKAMURA teaches formula (II) 

    PNG
    media_image1.png
    54
    208
    media_image1.png
    Greyscale

Wherein R3 represent a linear or branched saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms; R4 represent a hydrogen atom, a linear or branched, saturated or unsaturated aliphatic hydrocarbon group having 1 to 21 carbon atoms; R2 is a methylene, ethylene, propylene or tetramethylene group, and all R2’s may be the same or different; and n is an integer of 100 or less (Abstract; Col. 2, lines 8-35). Preferably, R2 in the polyoxyalkylene glycol compound represented by formula (II) is an ethylene group, and R3 preferably is an alkyl group having 7 to 17 carbon atoms, R4 is preferably a hydrogen atom or an alkyl group having 7 to 17 carbon atoms (Col. 5, lines 24-34).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ZANZIG et al. (U.S. Publication No. 2008/0149248, hereinafter ZANZIG) in view of OKAMURA et al. (U.S. Patent No. 6,130,277) in further view of MINAGOSHI et al. (U.S. Publication No. 2013/0012616, hereinafter MINAGOSHI).
Regarding claim 4, the combined disclosures and ZANZIG and OKAMURA substantially teaches the present invention, see paragraphs 5-10 above. More specifically, the combined disclosures teaches the rubber composition comprises styrene-butadiene rubber.
However, the combined disclosures do no teach wherein the styrene-butadiene rubber contains modified styrene-butadiene rubber having incorporated therein a functional group containing oxygen atom and/or nitrogen atom. 
In the same field of endeavor of rubber compositions for a tire [0067 and 0068], MINAGOSHI teaches the rubber composition includes a modified styrene butadiene rubber produce using a specific nitrogen-containing compound as a monomer, silica, and a specific compound, and therefore can provide a pneumatic tire that can achieve both high levels of fuel economy and abrasion resistance, as well as excellent wet grip performance [0017]. The modified SBR (styrene butadiene rubber) has at least one terminal modified by a modifier that contains a functional group containing at least one selected from the group consisting of nitrogen, oxygen, and silicon, and more preferably has both terminals modified by the modifier. Thereby, the performance properties can be more improved [0030-0036]. 
Given ZANZIG and OKAMURA teaches the rubber composition comprising styrene butadiene rubber as discussed above, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the modified SBR of MINAGOSHI with the combined disclosures of ZANZIG and OKAMURA for the benefit of improving performance properties and providing a pneumatic tire that can achieve both high levels of fuel economy and abrasion resistance, as well as excellent wet grip performance as taught in [0017 and 0030-0036]. 
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained. 
The applicant argues OKAMURA fails to provide any teaching regarding HLB of the polyoxyalkylene glycol compound and any example or narrower teaching that would read upon the presently claimed invention. Therefore, the Examiner is relying upon improper hindsight in the rejection. The examiner has considered the applicant’s arguments, however, the examiner disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Moreover, A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. V. Garlock, Inc., 721 F.2d 1540,220 USPQ 303 (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984), see MPEP 2141.02, MPEP 2145X.D. 1. All disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); In re Snow 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v.  Biocraft Laboratories Inc. 10 USPQ 2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278(CCPA 1976); In re Kohler, 177 USPQ 399. A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). 
Lastly, the applicant argues the Examples in the specification as filed comprising specific compounds of the presently claimed invention are associated with unexpected results. The examiner has considered the applicant’s examples for a showing of unexpected results but the examples are not commensurate in scope with the claims because the claims are not limited to the specific components and the amount of the components (i.e., TUFDENE 1834, HPR340, BR150B, SEAST KH, NIPSIL AQ, process oil, aroma oil, silane coupling agent, stearic acid, zinc flower, wax, age resister, vulcanization accelerator, and sulfur ) in the Table 1 of the present specification. Therefore, it has been held that to overcome a reasonable case of prima facie obviousness given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763